The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 22, 2014

                                    No. 04-07-00820-CR

                                   Jimmy Acosta BRITE,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CR-5362
                       Honorable Maria Teresa Herr, Judge Presiding


                                      ORDER
       As we indicated in our order of March 3, 2014, this court’s plenary power in appeal
number 04-07-00820-CR has expired; this court no longer has jurisdiction in that appeal. See
TEX. R. APP. P. 19.1 (plenary power period). All motions or correspondence should be
addressed to, and filed with, the Court of Criminal Appeals:
              Court of Criminal Appeals
              P.O. Box 12308
              Austin, Texas 78711-2308



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court